Citation Nr: 1202559	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for endometriosis, current rated as 30 percent disabling.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for fibrocystic disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1988, and from April 1989 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.   

Also, in a written statement submitted in November 2011, the Veteran withdrew her appeal with respect to the issues of service connection for diverticulitis, service connection for chronic fatigue syndrome, and a rating in excess of 30 percent for endometriosis.  Thus, these issues are not before the Board.  See 38 C.F.R. § 20.202, 20.204.  


FINDINGS OF FACT

1.  In a written statement submitted in November 2011, the Veteran withdrew her appeal with respect to the issues of entitlement to service connection for diverticulitis and for chronic fatigue syndrome, and entitlement to a rating in excess of 30 percent for endometriosis.  

2.  Neither fibrocystic disease, nor any disorder of the breasts, began during, or is otherwise related to, the Veteran's service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for diverticulitis, and for chronic fatigue syndrome, and entitlement to a rating in excess of 30 percent for endometriosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for service connection for fibrocystic disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a May 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the May 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  The Board notes that the Veteran has not been afforded a VA examination in connection with her current claim for service connection.  However, as explained below, the Board finds that the evidence does not establish that the Veteran suffered an event, injury, or disease in service with which her claimed disability or symptoms may be associated.  Also, the Board finds that there is no competent evidence indicating that the claimed disability or symptoms may be associated with service; in this regard, the Board notes that any conclusory or generalized lay assertions by the Veteran or her representative suggesting a nexus between a fibrocystic disease or any other breast disorder and service are alone insufficient to warrant a VA examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).  Therefore, remand for a VA examination is not warranted.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, as reflected in her testimony during her November 2011 Board hearing, the Veteran asserts she has fibrocystic disease that began during service.  She testified that she first started noticing something unusual with her breast in 1991 or 1992, and received medical treatment for such problems three or four times in service.  She further testified that she continued to have pain in her breasts after service, until she had surgery on her breasts in the mid-1990s.  Also, as reflected in a May 2007 statement, and in her October 2008 notice of disagreement, the Veteran asserts that a service treatment record reflects that she had complained of having breast tenderness for five months.

The Veteran's service treatment records reflect numerous instances of treatment, including gynecological treatment, but reflect no complaints or treatment relating to the Veteran's breasts, including complaints of pain or tenderness.  In this regard, an August 1992 treatment record relating to pelvic adhesive disease, which is the record that the Veteran identified as showing that she complained of having breast tenderness for five months, indicates that, on examination, the Veteran's breasts were without any mass, tenderness, retraction, or discharge; no complaints of pain or tenderness were noted.  Also, a September 1992 Medical Board Evaluation report notes that physical examination of the breasts showed them to be without mass, tenderness, retraction, or discharge bilaterally.  Furthermore, a September 1992 report of examination reflects that the Veteran, in reporting her past medical history, listed 15 past medical problems dating from July 1981 to August 1992, to include gynecological problems, mental health problems, and problems with back pain; there were no such complaints related to the breasts.  

The earliest indication in the record of any problems with the Veteran's breasts is the report of an August 1995 mammography.  The report indicates that the Veteran had a palpable nodule in the left breast, that both breasts were very dense throughout in keeping with her young age, but that the mass in the left breast was visible.  It was noted that there were no other nodules.  A breast ultrasound revealed that the nodule of the left breast was solid, and probably a fibroadenoma.  It was noted that a smaller fibroadenoma was also seen laterally in the right breast, that there were no cysts identified, and that a follow up ultrasound of the breast in six months time was recommended to insure that the nodules remained stable.  It was noted that the Veteran was quite young and had changes of fibrocystic disease elsewhere, which would further support the diagnosis of fibroadenomata.  

April 1996 private treatment records reflect that the Veteran underwent a left breast biopsy, with a postoperative diagnosis of probable fibroadenoma.  A pathology report revealed fibroadenoma with surrounding breast tissue showing areas of fibrosis and intraductal epithelial hyperplasia.  

The report of a September 1998 VA examination reflects that the Veteran's breasts were without masses, tenderness, or discharge, and that there was a midline scar by the areola on the left breast from a biopsy.  A December 2002 VA treatment record indicates that the Veteran had a history of fibrocystic disease.  The report of a December 2003 VA examination reflects that the breasts had no masses bilaterally, no discharge, and no lymphadenopathy bilaterally.  

The report of a December 2004 private mammogram reflects that there was no complaint of palpable mass or discharge, and that a benign cyst had been removed from the left breast 10 years before.  There were no dominant nodules or suspicious calcifications, and it was recommended that a mammogram be repeated in six months because there was no previous examination available for comparison, and there was marked density of the breasts. 

The report of a June 2005 private mammogram revealed a normal bilateral film screen mammography, with no dominant mass lesions, skin thickening, nipple tractions, or malignant appearing calcifications.  

At the time of her November 2011 Board hearing, the Veteran testified that, besides the scar as a residual of her breast surgery, she still had occasional breast pain. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

The Board acknowledges the Veteran's assertions that she first began experiencing pain in her breasts during service in 1991 or 1992, and that such pain persisted until her surgery in 1995, and continues to persist presently.  The Veteran is competent to report matters within her own personal knowledge, including a continuity of breast pain or problems from the time of her service to the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, the Board finds that the Veteran's assertions of breast symptomatology beginning in service and persisting afterwards are not credible.  Again, while service treatment records reflect numerous instances of treatment, including gynecological treatment, they contain no complaints or treatment relating to the Veteran's breasts, including any complaints of breast pain or tenderness.  Also, again, while the Veteran identified an August 1992 VA treatment record as showing that she was noted to have had five months of breast tenderness, such record does not reflect this, but rather indicates that, on examination, the breasts were without mass, tenderness, retraction, or discharge, as does the physical examination of the breasts contained in the September 1992 Medical Board Evaluation report.  Also, the Board again notes that in September 1992 the Veteran, in reporting her past medical history, listed 15 past medical problems dating from July 1981 to August 1992, to include gynecological problems, mental health problems, and problems with back pain, but made no complaints related to the breasts.  Thus, rather than supporting the Veteran's statements that she experienced breast pain in service and sought treatment for it, service treatment records reflect that the Veteran did not report any problems related to the breasts, and was found to have had no mass, pain, or other problems on examination in service in August and September 1992.  

Furthermore, the record reflects that the Veteran was first noted to have had breast problems in August 1995, following a mammography, which was more than two years after her separation from service.  Neither the August 1995 private treatment records indicating a breast disorder, nor any subsequent treatment records regarding the breasts, indicate that any such problems began in service or were related to service in any way, including through any report of the Veteran at the time of such treatment.  

In light of the above, the Board finds that the Veteran's assertions that she first began experiencing pain in her breasts during her service in 1991 or 1992, that she sought treatment for such breast problems in service, and that such pain persisted until her surgery in 1995, and to the present, are not credible.  

Finally, the Board acknowledges that the Veteran has been previously diagnosed as having fibrocystic disease.  There is no competent evidence, such as a medical opinion, indicating any medical nexus between fibrocystic disease or any breast disorder and service.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  However, while the Veteran might believe that fibrocystic disease or a breast disorder is related to service, the question of causation in this case extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to answer.  See 38 C.F.R. § 3.159(a) (2011).  As such, the Veteran is not competent to address etiology in the present case.

Accordingly, the Board finds that the claim for service connection for fibrocystic disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

III.  Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in November 2011, prior to the promulgation of a decision in the appeal, the Veteran notified VA that she wanted to withdraw her appeal of the issues of entitlement to an increased rating for endometriosis, and entitlement to service connection for diverticulitis and chronic fatigue syndrome.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

Entitlement to service connection for fibrocystic disease is denied.

The appeal for entitlement to an increased rating for endometriosis is dismissed.

The appeal for entitlement to service connection for diverticulitis is dismissed.

The appeal for entitlement to service connection for chronic fatigue syndrome is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


